Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 11/05/2020 and 2/1/2021 were filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 11/09/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 3GPP TS 23.271 V12.1.0 (2014-06), 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Functional stage 2 description of Location Services (LCS) (Release 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.271 V12.1.0 (2014-06), 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Functional stage 2 description of Location Services (LCS) (Release 12), hereinafter D1, in view of Kodaypak (US 9,781,259 B1). 

 Regarding claim 1, D1 teaches a method (Figure 1) comprising: 
receiving location measurements for a user equipment (UE) to access a wireless network (Figure 9.18 and Page 104 Section 9.1.15.1, item (2); MME receive a subscriber location message.  This message carries the type of location information requested (e.g., current location and velocity, the UE subscriber's IMSI, APN-NI to which the UE user has established the session, the external identity of the LCS client and the Requestor Identity);
storing the location measurements and a timestamp (Figure 9.18 and Pages 104-105 Section 9.1.15.1, items (2) and (6); MME receive a subscriber location message, this message carries APN-NI to which the UE user has established session and response time [interpreted as timestamp of the location measurements].  Later in item (6), MME transmits a Location Request message to E-SMLC, wherein the request include identity of serving cell (which may be the APN-NI to which the UE has established session).  Therefore, the MME stores the location measurements and the timestamp);
receiving a location request for the UE when the UE is not connected to the wireless network (Figure 9.18 step 3 and Page 105 Section 9.1.15.1, item (3); network trigger service request, such as location request.  This request may be received when UE is detached or suspended from the wireless network);
transmitting the location measurements to a location server with an indication that a last known location is requested for the UE (Figure 9.18 and Page 105 Section 9.1.15.1, item (6); the MME selects a E-SMLC [interpreted as a location server] and ; and
receiving a response from the location server comprising the last known location for the UE (Figure 9.18 step 8 and Page 105 Section 9.1.15.2, item (7); the E-SMLC may send a Location Response immediately for the location requested, such as the last known location as disclosed in Page 28).
D1 may not specifically teach a user equipment (UE) that is using Narrowband Internet of Things (NB-IoT) radio access or Cellular Internet of Things (CIoT) features to access a wireless network.  In an analogous art, Kodaypak teaches a user equipment (UE) that is using Narrowband Internet of Things (NB-IoT) radio access or Cellular Internet of Things (CIoT) features to access a wireless network (Figure 1, Col. 8 Lines 30-50 and Col 5 Lines 14-16; LTE IoT UE communicating with the wireless network).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of D1 and Kodaypak because it can expand network capabilities and create additional interconnections and new opportunities for using mobile communication devices in a variety of situations (Kodaypak, Background).

Regarding claim 6, claim 6 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, D1 teaches an apparatus (Figure 9.18 and Page 104 Section 9.1.15.1; MME) comprising: an external interface configured to receive measurements (Figure 9.18 and Page 104 Section 9.1.15.1, item (2); MME receive a subscriber location message); memory configured to store (Figure 9.18 and Pages 104-105 Section 9.1.15.1, items (2) and (6); MME receive a subscriber location message, this message carries APN-NI to which the UE user has established session and response time [interpreted as timestamp of the location measurements].  Later in item (6), MME transmits a Location Request message to E-SMLC, wherein the request include identity of serving cell (which may be the APN-NI to which the UE has established session).  Therefore, the MME stores the location measurements and the timestamp); and at least one processor configured to perform (Figure 9.18 and Page 105 Section 9.1.15.1, item (6); the MME selects a E-SMLC [interpreted as a location server] and sends a Location Request message to the selected E-SMLC.  Thus MME is obvious to have a processor to perform the functions of MME described in Figure 9.18).  

Regarding claim 11, D1 teaches a method comprising:
receiving a location request for a user equipment (UE) (Figure 9.18 and Page 105 Section 9.1.15.1, item (6); the MME selects a E-SMLC [interpreted as a location server] and sends a Location Request message to the selected E-SMLC), wherein the location request comprises location measurements for the UE and an indication that a last known location is requested for the UE (Figure 9.18 and Page 105 Section 9.1.15.1, item (6); The Location Request includes the type of location information requested, identity of serving cell [interpreted as the location measurements], the Service Type.  ;
determining a last known location for the UE based on the location measurements (Figure 9.18 step 8 and Page 105 Section 9.1.15.2, items (6) and (7); the E-SMLC may send a Location Response immediately for the location requested, such as the last known location as disclosed in Page 28.  In order to send a Location Response to the location requested, the E-SMLC needs to determine the last known location of the UE based on the identity of the serving cell); and
returning a location response comprising the last known location for the UE (Figure 9.18 step 8 and Page 105 Section 9.1.15.2, item (7); the E-SMLC may send a Location Response immediately for the location requested, such as the last known location).
D1 may not specifically teach a user equipment (UE) that is using Narrowband Internet of Things (NB-IoT) radio access or Cellular Internet of Things (CIoT) features.  In an analogous art, Kodaypak teaches a user equipment (UE) that is using Narrowband Internet of Things (NB-IoT) radio access or Cellular Internet of Things (CIoT) features (Figure 1, Col. 8 Lines 30-50 and Col 5 Lines 14-16; LTE IoT UE communicating with the wireless network).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of D1 and Kodaypak because it can expand network capabilities and create additional interconnections and new opportunities for using mobile communication devices in a variety of situations (Kodaypak, Background).

a location server(Figure 9.18 and Page 104 Section 9.1.15.1; E-SMLC) comprising: an external interface configured to receive location request (Figure 9.18 and Page 105 Section 9.1.15.1, item (6); the E-SMLC receives Location Request message from the MME); at least one processor configured to perform the functions (Figure 9.18 and Page 105 Section 9.1.15.2, item (7); the E-SMLC may send a Location Response immediate for the location requested, such as the last known location as disclosed in Page 28).  

 Regarding claims 2, 7, 12 and 17, the combination of D1 and Kodaypak teaches all of the limitations of claims 1, 6, 11 and 16, as described above.  Further, D1 teaches wherein the location measurements for the UE are received from the UE while the UE is connected to the wireless network (Figure 9.8e and Pages 123-124 Section 9.3a.1, items (5), (7) and (8); UE performs any positioning measurements and location computation, and return any location measurement to the eNodeB.  The eNodeb forwards the location measurement to the MME).

 Regarding claims 3, 8, 13 and 18, the combination of D1 and Kodaypak teaches all of the limitations of claims 1, 6, 11 and 16, as described above.  Further, D1 teaches wherein the location measurements for the UE are received from an access point while the UE is connected to the wireless network (Figure 9.8e and Pages 123-124 Section 

Regarding claims 4, 9, 14 and 19, the combination of D1 and Kodaypak teaches all of the limitations of claims 1, 6, 11 and 16, as described above.  Further, D1 teaches wherein the location measurements comprise a last known serving cell ID or last known serving eNodeB ID for the UE while the UE was connected to the wireless network (Figure 9.18 and Page 105 Section 9.1.15.1, items (3) and (6); the MME selects a E-SMLC [interpreted as a location server] and sends a Location Request message to the selected E-SMLC, the location request message may be sent when the UE is in detached or suspended state.  The Location Request includes the type of location information requested, identity of serving cell [interpreted as the location measurements], the Service Type.  Page 28, requested type of location may be "current or last known location" or "initial location").

 Regarding claims 5, 10, 15 and 20, the combination of D1 and Kodaypak teaches all of the limitations of claims 4, 9, 14 and 19, as described above.  Further, Kodaypak teaches wherein the location measurements further comprise at least one of a received signal strength indication, a reference signal received power, a reference signal received quality, a round trip time, a reference signal time difference, or a combination thereof (Col 16 Lines 65 – Col 17 Lines 9; transceiver may determine a proximity by sensing techniques such as utilizing a received signal strength indicator (RSSI), signal time of arrival (TOA), time of flight (TOF) measurements).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING GAO whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.G./           Examiner, Art Unit 2647        
/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649